BARHAM, J.,
dissents from the refusal of writs. La.R.S. 14:74 specifically applies a presumption of a substantive element of the offense of child neglect against a husband (male) who fails to pay support within a limited time. No such presumption applies to a mother (female) who fails to pay support. The statute is unconstitutional under Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed. 225 (1971) and Frontiero v. Richardson, 411 U.S. 677, 93 S.Ct. 1764, 36 L.Ed.2d 583 (1973). This is an arbitrary and capricious classification, discriminating as to sex. There is no rational or valid reason why both sexes should not be treated alike. Relator is denied equal protection and due process.